EXHIBIT 10(b)

ASSET PURCHASE AGREEMENT

 

             THIS ASSET PURCHASE AGREEMENT (this "Agreement"), dated as of
April 27, 2001, is made and entered into by and between HYPERFEED TECHNOLOGIES
CORPORATION, a Delaware corporation, or its nominee ("Purchaser"), and LASDORF
CORPORATE SERVICES, INC, a California corporation, ("Seller") and Andrew
Yasinsky (the “Principal”).

WITNESSETH:

             WHEREAS, concurrently with the execution of this Agreement,
Purchaser, Marketscreen.com, Inc. (an affiliate of Seller) and certain
stockholders of Marketscreen.com, Inc. have entered into that certain Asset
Purchase Agreement and Plan of Reorganization (the “Marketscreen APA”) pursuant
to which Purchaser is acquiring all of the assets, business and operations of
Marketscreen.com, Inc.

             WHEREAS, the parties hereto acknowledge that the purpose of this
Agreement is to allow Purchaser to acquire ownership of the assets necessary for
Purchaser to own and operate the Marketscreen.com web site offerings.

             WHEREAS, Seller desires to sell all of Seller's assets, whether
tangible or intangible, licenses and other property rights of any kind or nature
necessary to own, develop, market support, enhance or otherwise commercially
develop the offerings of the markestreen.com web site as currently offered on
such site.  See Exhibit A for a representative description of offerings of the
marketscreen.com web site (the "Business Segment"), and Purchaser desires to
purchase such assets and assume certain of Seller's liabilities;

             WHEREAS, Seller is not selling and Purchaser is not purchasing any
of Seller’s assets not specified herein;

             WHEREAS, the Principal is Seller's sole stockholder.

             NOW, THEREFORE, in consideration of the mutual representations,
warranties and covenants herein contained, and on the terms and subject to the
conditions herein set forth, the parties hereto, intending to be legally bound,
hereby covenant and agree as follows:

 

ARTICLE I

Purchase and Sale

             Section 1.1       Sale and Purchase of Assets.  Subject to and upon
the terms and conditions contained herein, at the Closing (as hereinafter
defined) Seller shall sell, transfer, assign, convey and deliver to Purchaser,
and Purchaser shall purchase, accept and acquire from Seller the assets of
Seller relating to the Business Segment as specified in Section 1.1 hereto which
assets shall be free and clear of all liens, liabilities, security interests,
claims, and encumbrances, except as otherwise expressly provided herein.  All
such assets to be acquired as provided herein are sometimes collectively
referred to as the "Purchased Assets".  All assets of Seller of whatever nature
other than the Purchased Assets are expressly excluded from this sale.  The
Purchased Assets shall include the following specified assets:

             (a)         Inventory.  None;

             (b)        Equipment.  None;

             (c)         Intangibles and Intellectual Property.  All of the
right, title and interest Seller may possess in and to the items set forth on
Schedule 3.12 whether owned or licensed by Seller (collectively, the “Intangible
Assets”);

             (d)        Records.  Copies of all books, documents and records of,
or relating to any material necessary to the operation of the Business Segment
(including all financial and business records, customer lists and files,
supplier records, insurance polices and any claims or credits thereunder
relating to the Business Segment);

             (e)         Employee Records.  Copies of all personnel records and
payroll records for the current and last two calendar years for all employees of
Seller relating to the Business Segment, if any;

             (f)         Contract Rights.  All rights, privileges and interest
of Seller arising from any contract, agreement, purchase orders, deposits and
other contractual rights to the extent set forth on Schedule 1.1(f) (the
“Assigned Contracts”);

             (g)        Computer Software.  All computer applications and
operating programs which are used in the operation of the Business  Segment
(including third party packaged software products and custom programs developed
and written in house or by third party consultants);

             (h)        Licenses and Permits.  All right, title and interest in
any assignable licenses and permits relating to the Business Segment, if any;

             (i)          Supplies.  None;

             (j)          Prepaid Expenses.  None;

             (k)         Securities.  None; and

             (l)          Accounts Receivable.  None.

             Section 1.2       Closing.  The closing of the transactions
contemplated hereby (the "Closing") shall occur on the date hereof (the "Closing
Date") concurrently with the execution of this Agreement in the offices of
Wildman, Harrold, Allen & Dixon, 225 West Wacker Drive, Chicago, Illinois 60606.

             Section 1.3       Purchase Price.  The aggregate consideration (the
"Purchase Price"), to be paid to Seller for the Purchased Assets and the
non-compete agreements described in Section 1.7 hereof shall payable as follows:

             (a)         $300,000 will be payable at the Closing by Purchaser’s
company check or, at Purchaser’s option, by wire transfer to a U.S. bank
designated by Seller to Purchaser in writing at least two (2) business days
prior to the Closing.; and

             (b)        the Assumed Liabilities will be assumed and paid by
Purchaser as provided in Section 1.4 hereof.

             Section 1.4       Assumed Liabilities.

             (a)         Commencing from and after the Closing Date, Purchaser
shall assume and agree to pay, perform and discharge, promptly when due all
duties, liabilities and obligations under the Assigned Contracts arising after
the Closing (the "Assumed Liabilities").

             (b)        Purchaser does not assume or agree to pay, perform or
discharge any liability or obligation of Seller, whether known or unknown,
arising out of, incurred in connection with, or related to:  (i) liabilities or
obligations of Seller arising prior the Closing Date which are not specifically
included within the definition of "Assumed Liabilities" hereunder;
(ii) liabilities or obligations of Seller incurred on or after the Closing Date;
(iii) any product liability claims arising from defects in products manufactured
or sold by Seller; (iv) any pension or other benefit liability relating to
Seller's employees; or (v) any warranty claims relating to products sold by
Seller prior to Closing.

             Section 1.5       Allocation of Purchase Price.  Intentionally
Deleted..

             Section 1.6       Intentionally Deleted.

             Section 1.7       Employee Relation Issues.  At the Closing, Seller
and the Principal will each execute a Non-Compete Agreement in the form attached
hereto as Exhibit B (the "Non-Compete Agreements").

             Section 1.8       Closing Deliveries.  In order to consummate the
transactions contemplated hereby, the following documents shall be executed
and/or delivered at the Closing, as appropriate:

             (a)         Seller shall deliver to Purchaser each of the following
items executed by Seller and/or the Principal as appropriate:

             (i)          a Bill of Sale and Assignment in form and substance
acceptable to Purchaser;

             (ii)         the Non-Compete Agreements;

             (iii)        all documentation reasonably required by Purchaser to
effect the transfer of any trademarks, service marks, domain names or other
intellectual property included in the Purchased Assets;

             (iv)       a Certificate of Good Standing for Seller from the
California Secretary of State dated within twenty (20) days of the Closing;

             (v)        a copy of Seller’s charter documents certified by the
California Secretary of State dated within twenty (20) days of the Closing;

             (vi)       and a duly executed Secretary’s Certificate as to
Seller’s Bylaws, incumbent officers and directors and resolutions adopted by
Seller’s board of directors and shareholders authorizing the execution of this
Agreement, confirmation of the sale provided for herein and performance by
Seller of all its obligations hereunder;

             (vii)      an opinion of legal counsel for Seller in form an
substance acceptable to Purchaser;

             (viii)     search results of the public records of the California
Secretary of State and the Recorder's Office of San Mateo County, California
confirming the absence of security interests, judgments, tax liens and
bankruptcy proceedings which affect or could affect the Purchased Assets;

             (ix)        an officer’s certificate dated as of the Closing
confirming that the representations and warranties of Seller are true and
correct as of the Closing;

             (x)         copies of all third party and governmental consents,
approvals and filings required in connection with the consummation of the
transactions hereunder, if any;

             (xi)        copies of the fully-executed assignments form each of
Andew Yasinsky, Neil Waldo and James Wilson in the form attached hereto as
Exhibit C; and

From time-to-time after the Closing, at Purchaser’s request and without further
consideration from Buyer, Seller shall execute and deliver such other
instruments of conveyance and transfer and take such other action as Buyer
reasonably may require to convey, transfer to and vest in Buyer and to put Buyer
in possession of Purchased Assets with customary warranties of title.

At the Closing, and at all times thereafter as may be necessary, Seller shall
execute and deliver to Purchaser such other instruments as shall be reasonably
necessary or appropriate (i) to vest in Purchaser good and indefeasible title to
the Purchased Assets and (ii) to vest in Purchaser all rights of Seller under
the Assigned Contracts and to comply with the purposes and intent of this
Agreement.

             (b)        Purchaser shall deliver to Seller each of the following
items executed by Purchaser as appropriate:

             (i)          an Assumption of Liabilities and Assumed Contracts
Agreement in a form acceptable to Seller and Purchaser;

             (ii)         the Non-Compete Agreements; and

             (iii)        a copy of the resolutions of Purchaser’s Board of
Directors approving the Agreement and its related exhibits.

At the Closing, and at all times thereafter as may be necessary, Purchaser shall
execute and deliver to Seller such other instruments as shall be reasonably
necessary or appropriate to evidence the assumption by Purchaser of the Assumed
Liabilities, including without limitation those arising under the Assigned
Contracts, and to comply with the purposes and intent of this Agreement.

ARTICLE II

Purchaser's Representations and Warranties

             Purchaser represents and warrants that the following are true and
correct as of this date and will be true and correct through the Closing Date as
if made on that date:

             Section 2.1       Organization and Good Standing.  Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and validly qualified to transact business in the State
of Illinois, with all requisite power and authority to carry on the business and
in good standing in which it is engaged, to own the properties it owns and to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.

             Section 2.2       Authorization and Validity.  The execution,
delivery and performance of this Agreement and the other agreements contemplated
hereby by Purchaser, and the consummation of the transactions contemplated
hereby and thereby, have been duly authorized by Purchaser.  This Agreement and
each other agreement contemplated hereby have been or will be prior to Closing
duly executed and delivered by Purchaser and constitute or will constitute as of
the Closing, legal, valid and binding obligations of Purchaser, enforceable
against Purchaser in accordance with their respective terms, except as may be
limited by applicable bankruptcy, insolvency or similar laws affecting
creditors' rights generally or the availability of equitable remedies.

             Section 2.3       Violation.  Neither the execution and performance
of this Agreement or the other agreements contemplated hereby, nor the
consummation of the transactions contemplated hereby or thereby, will (a)
conflict with, or result in a breach of the terms, conditions and provisions of,
or constitute a default under, the Articles of Incorporation or Bylaws of
Purchaser or of any agreement, indenture or other instrument under which
Purchaser is bound, or (b) violate or conflict with any judgment, decree, order,
statute, rule or regulation of any court or any public, governmental or
regulatory agency or body having jurisdiction over Purchaser or the properties
or assets of Purchaser.

             Section 2.4       Finder's Fee.  Purchaser has not incurred any
obligation for any finder's, broker's or agent's fee in connection with the
transactions contemplated hereby for which Seller or any Principal may be
liable.

 

ARTICLE III

Representations and Warranties of Seller

             Except as set forth on the Disclosure Schedules attached to this
Agreement, Seller and the Principal, and each of them, hereby jointly and
severally represent and warrant that the following are true and correct as of
this date and will be true and correct through the Closing Date as if made on
that date.  Whenever any representation or warranty is qualified “to Seller’s
knowledge,” that phrase shall mean to the actual knowledge of the Principal.

             Section 3.1       Organization and Good Standing.  Seller is a
corporation duly organized, validly existing and in good standing under the laws
of California, with all requisite power and authority to carry on the business
in which it is engaged and to own the properties it owns.  Seller is duly
qualified to do business in California and every other jurisdiction where Seller
is required by law to be qualified to transact business.  Except as set forth in
Schedule 3.1 hereto, Seller does not have any assets, employees or offices in
any state other than in San Mateo County, California.  Seller does not own,
directly or indirectly, any of the capital stock of any other corporation or any
equity, profit sharing, participation, or other interest in any corporation,
partnership, limited partnership, limited liability partnership, limited
liability company, joint venture or other entity.

             Section 3.2       Capitalization.  The authorized, issued and
outstanding capital stock of Seller, and the record and beneficial shareholders
of all issued and outstanding capital stock of Seller, is set forth in Schedule
3.2 hereto.  The Principal owns all such capital stock of Seller, free and clear
of all liens, liabilities, claims, encumbrances, equities, voting agreements,
voting trust agreements, and proxies.  Each outstanding share of capital stock
of Seller has been legally and validly issued and is fully paid and
nonassessable.  There exist no options, warrants, subscriptions or other rights
to purchase, or securities convertible into or exchangeable for, any of the
authorized or outstanding securities of Seller.  No shares of capital stock of
Seller are owned by Seller in treasury or otherwise or have been issued or
disposed of in violation of the preemptive rights of any of Seller's
shareholders.

             Section 3.3       Corporate Records.  Copies of Seller's Articles
of Incorporation and all amendments thereto, and its Bylaws of Seller and all
amendments thereto have been delivered to Purchaser and are full and complete
copies thereof.

             Section 3.4       Authorization and Validity.  The execution,
delivery and performance of this Agreement and the other agreements contemplated
hereby by Seller and the Principal, and the consummation of the transactions
contemplated hereby and thereby, have been unanimously approved and duly
authorized by the Board of Directors of Seller and shareholders of Seller.  This
Agreement and each other agreement contemplated hereby have been or will be duly
executed and delivered by Seller and the Principal, as the case may be, and
constitute, or will constitute as of the Closing, legal, valid and binding
obligations of Seller and the Principal, enforceable against each of them in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency or similar laws affecting creditors' rights generally or
the availability of equitable remedies.

             Section 3.5       Financial Statements.  Intentionally Deleted.

             Section 3.6       Liabilities and Obligations.  To Seller’s
knowledge, Schedule 3.6 provides a listing of all liabilities and obligations of
Seller, accrued, contingent or otherwise (known or unknown and asserted or
unasserted), arising out of transactions effected or events occurring on or
prior to the date hereof and prior to the Closing and related to the Purchased
Assets or the Business Segment. Except as set forth on Schedule 3.6, Seller is
not liable, upon or with respect to, or obligated in any other way to provide
funds in respect of or to guarantee or assume in any manner, any debt,
obligation or dividend of any person, corporation, association, partnership,
joint venture, trust or other entity that in any way affects the Purchased
Assets or the Business Segment.  Seller knows of no basis for the assertion of
any other claims or liabilities of any nature or in any amount that in any way
affects the Purchased Assets or the Business Segment.

             Section 3.7       Employee Benefits. Seller does not sponsor,
maintain, or otherwise is a party to, or is in default under, or has any accrued
obligations under any pension, deferred compensation, bonus or other incentive
plan, severance plan, health, group insurance or other welfare plan, employee
benefit plan or other similar plan, agreement, policy or understanding.

             Section 3.8       Absence of Certain Changes.  Except as disclosed
on Schedule 3.6, in relation only to the Purchased Assets or the Business
Segment Seller has not (a) suffered any material adverse change in its financial
condition, assets, liabilities or business; (b) contracted for or paid any
capital expenditure in excess of $10,000 or contracted for or paid more than
$50,000 for all capital expenditures to any person, entity, and/or any
affiliates of any such person or entity, (c) incurred any indebtedness for
borrowed money, issued or sold any debt securities or, other than in the
ordinary course of business consistent with prior practices, discharged any
liabilities or obligations, or agreed to do any of the foregoing; (d) mortgaged,
pledged or subjected to any lien, lease, security interest or other charge or
encumbrance any of Seller's properties or assets or agreed to do any of the
foregoing; (e) paid any amount on any indebtedness for borrowed money prior to
the due date, forgiven or canceled any material debts or claims or released or
waived any material rights or claims or agreed to do any of the foregoing; (f)
suffered any damage or destruction to or loss of any assets (whether or not
covered by insurance) that could or does materially and adversely affect its
business; (g) acquired or disposed of any assets or incurred any liabilities or
obligations or agreed to do any of the foregoing, except in the ordinary course
of business consistent with prior practice; (h) written up or written down the
carrying value of any of its assets; (i) changed the costing system or
depreciation methods of accounting for its assets or otherwise changed any
method of accounting or adopted any new method of accounting or agreed to do any
of the foregoing; (j) accelerated any item of income or gain into the period
prior to the Closing, or deferred any item of expense or loss into the period
after Closing, and such acceleration or deferral is not made in the ordinary
course of Seller's business consistent with Seller's treatment of such items in
prior periods; (k) lost or terminated employees, consultants, agents,
representatives, customers or suppliers that could or does materially and
adversely affect its business or assets; (l) increased or agreed to increase the
compensation of any consultant, agent, representative or employee, except in the
ordinary course of business consistent with prior practices; (m) formed or
acquired or disposed of any interest in any corporation, partnership, joint
venture or other entity; (n) redeemed, purchased or otherwise acquired, or sold,
granted or otherwise disposed of, directly or indirectly, any of its capital
stock or securities or any rights to acquire such capital stock or securities,
or agreed to change terms and conditions of any such rights; or (o) entered into
any employment, compensation, consulting or collective bargaining agreement with
any person or group, or modified or amended the terms of any such existing
agreement or agreed to do any of the foregoing.

             Section 3.9       Title; Leased Assets.

             (a)         Seller owns the Purchased Assets free and clear of all
liens, liabilities, claims, and encumbrances.  The Purchased Assets are the only
ones necessary for the conduct of the Business Segment other than those assets
to be acquired by Purchaser from Marketscreen.com, Inc. concurrently with the
Closing pursuant to a separate agreement.  Schedule 3.9 also contains a listing
of which Purchased Assets are leased.  Upon consummation of the transactions
contemplated hereby, Purchaser shall receive good, valid, and marketable title
to the Purchased Assets, and will be entitled to, subject to the receipt of all
appropriate consents, use as lessee all leased assets which are material to the
operation of the Business Segment.

             (b)        Except as set forth on Schedule 3.9, all tangible
properties and assets material to the Business Segment, other than those assets
to be acquired by Purchaser from Marketscreen.com, Inc. concurrently with the
Closing pursuant to a separate agreement, are included in the Purchased Assets. 
Seller owns or leases or otherwise possesses a transferable right to use all
Purchased Assets which are material to the operation of the Business Segment as
conducted immediately before the date of this Agreement.

             Section 3.10     Material Agreements.  Except as set forth in
Schedule 3.10 hereto, Seller has not entered into, nor are the Purchased Assets
or the Business Segment bound by, whether or not in writing, any (i) partnership
or joint venture agreement; (ii) deed of trust or other security agreement;
(iii) guaranty or suretyship, indemnification or contribution agreement or
performance bond; (iv) employment, consulting or compensation agreement or
arrangement, including the election or retention in office of any director or
officer; (v) labor or collective bargaining agreement; (vi) debt instrument,
loan agreement or other obligation relating to indebtedness for borrowed money
or money lent to another; (vii) deed or other document evidencing an interest in
or contract to purchase or sell real property; (viii) agreement with dealers or
sales or commission agents, public relations or advertising agencies,
accountants or attorneys; (ix) lease of real or personal property, whether as
lessor, lessee, sublessor or sublessee; (x) powers of attorney; (xi) agreement
for the acquisition of services, supplies, equipment or other personal property
entered into other than in the ordinary course of business consistent with prior
practices and involving more than $10,000; (xii) contract containing
noncompetition covenants; (xiii) agreement relating to any matter or transaction
in which an interest is held by a person or entity which is an "affiliate" of
Seller or any Principal (as the term "affiliate" is defined in Rule 144(a)(i) of
the Securities and Exchange Commission promulgated under the Securities Act of
1933), or any "associate" of any such affiliate (as the term "associate" is
defined in Regulation 14A of the general rules and regulations under the
Securities Exchange Act of 1934); or (xiv) other agreement or commitment not
made in the ordinary course of business consistent with prior practices, that is
material to the Business Segment or financial condition of Seller (all of the
foregoing are hereinafter collectively referred to as the "Material
Agreements").  True, correct and complete copies of the written Material
Agreements, and true, correct and complete written descriptions of the oral
Material Agreements, have heretofore been delivered to Purchaser.  There are no
existing defaults, events of default or events, occurrences or acts that, with
the giving of notice or lapse of time or both, would constitute defaults, and no
penalties have been incurred nor are amendments pending, with respect to the
Material Agreements, except as set forth in Schedule 3.10.  The Material
Agreements are in full force and effect and are valid and enforceable
obligations of the parties thereto in accordance with their terms, and no
defenses, off-sets or counterclaims have been asserted or may be made by any
party thereto, nor has Seller waived any rights thereunder, except as set forth
in Schedule 3.10.  Seller is not a party to, and none of the Purchased Assets
are subject to or otherwise affected by, any agreement or instrument, or any
charter or other restriction, or any judgment, order, writ, injunction, decree,
rule or regulation, that could or does materially and adversely affect the
Purchased Assets or Business Segment.

 

Section 3.11     Insurance.  Intentionally Deleted.

             Section 3.12     Patents, Trademarks and Copyrights.

             (a)         Other than the intellectual property rights to be
acquired by Purchaser from Marketscreen.com, Inc. concurrently with the Closing
pursuant to a separate agreement, Seller owns all patents, trademarks,
copyrights, and other intellectual property rights if any, necessary to conduct
the Business Segment, or possesses adequate licenses or other rights, if any,
therefor, without conflict with the rights of others.  Set forth in Schedule
3.12 hereto is a true and correct description of the following ("Proprietary
Rights"):

             (i)          All trademarks, trade names, service marks, domain
names, product labels, trade dress, and other trade designations, including
common-law rights, registrations and applications therefor, and all patents,
copyrights and applications currently owned, in whole or in part, by Seller, and
all licenses, royalties, assignments and other similar agreements relating to
the foregoing to which Seller is a party (including expiration dates if
applicable) related to the Business Segment; and

             (ii)         All agreements relating to technology, know-how,
processes or web site development and hosting (including but not limited to all
agreements covering application software and/or operating system software)
related to the Business Segment that Seller is licensed or authorized to use by
others, or which it licenses or authorizes others to use.

             (b)        Except as set forth in Schedule 3.12, Seller has the
sole and exclusive right to use the Proprietary Rights identified in Schedule
3.12 without infringing or violating the rights of any third parties.  Except as
set forth in Schedule 3.12, no consent of third parties will be required for the
use thereof by Purchaser upon consummation of the transactions contemplated by
this Agreement.  No claim has been asserted by any person to the ownership of or
right to use any Proprietary Right or challenging or questioning the validity or
effectiveness of any such license or agreement, and neither Seller nor any
Principal knows of any valid basis for any such claim.  Each of the Proprietary
Rights is valid and subsisting, has not been canceled, abandoned or otherwise
terminated and, if applicable, has been duly issued or filed.

             (c)         To the best of Seller's knowledge, no product, activity
or operation of Seller infringes upon or involves, or has resulted in the
infringement of, any Proprietary Right of any other person, corporation or other
entity.  No proceedings have been instituted, are pending or, to the best
knowledge of Seller and the Principal, are threatened which challenge the rights
of Seller with respect thereto.  Seller has not given and is not bound by any
agreement of indemnification for or regarding any Proprietary Right.

             Section 3.13     No Violation.  Neither the execution and
performance of this Agreement or the agreements contemplated hereby nor the
consummation of the transactions contemplated hereby or thereby will (a) result
in a violation or breach of the Articles of Incorporation or Bylaws of Seller or
any agreement or other instrument under which Seller is bound or to which any of
the Purchased Assets are subject, or result in the creation or imposition of any
lien, charge or encumbrance upon any of the Purchased Assets except as described
in Schedule 3.13 or (b) violate any applicable law or regulation or any judgment
or order of any court or governmental agency.

             Section 3.14     Taxes.    Seller has filed or will file prior to
applicable deadlines all income, excise, corporate, franchise, property, sales,
payroll, withholding and other tax returns and reports required to be filed by
it as of the date hereof by the United States of America or any state or any
political subdivision thereof and has paid or established adequate reserves for
all taxes (including penalties and interest) which have or may become due
pursuant to such returns and any assessments which have been received by it or
otherwise.  All such tax returns or reports fairly and accurately reflect the
taxes of Seller for the periods covered thereby.  Seller is not delinquent in
the payment of any tax, assessment or governmental charge, there is no tax
deficiency or delinquency asserted against Seller and there is no unpaid
assessment, proposal for additional taxes, deficiency or delinquency in the
payment of any of the taxes of Seller that could be asserted by any taxing
authority, nor of any violation of any federal, state, local or foreign tax
law.  No Internal Revenue Service or other tax audit of Seller is pending or, to
Seller's actual knowledge, threatened.  No Internal Revenue Service or other tax
audit of Seller has occurred during the last five (5) years. Seller has not
granted any extension to any taxing authority of the limitation period during
which any tax liability may be asserted. Seller has not committed a violation of
any federal, state, local or foreign tax laws.  All monies required to be
withheld by Seller from employees or other payees, including amounts
attributable to tips or gratuities received by employees, or collected from
customers or other payees for income taxes, social security and unemployment
insurance taxes and sales, excise and use taxes, including but not limited to
penalties and interest thereon, have been collected or withheld and either paid
to the respective governmental agencies or set aside in accounts for such
purpose. Seller has furnished to Purchaser true and accurate copies the tax
returns for the years 1998 through 2000.

             Section 3.15     Consents.  Except as set forth in Schedule 3.15
hereto, no authorization, consent, approval, permit or license of, or filing
with, any governmental or public body or authority, any lender or lessor or any
other person or entity is required (i) to authorize, or is required in
connection with, the execution, delivery and performance of this Agreement or
the agreements contemplated hereby on the part of Seller or the Principal or
(ii) in connection with the transfer of any Purchased Assets from Seller to
Purchaser, including but not limited to the assignment of the Assigned
Contracts.  Schedule l.1(f) contains a complete and accurate list and
description of the Assigned Contracts.

             Section 3.16     Compliance with Laws and Agreements.

             (a)         Seller is not in violation of any term or provision of
any charter, bylaw, mortgage, indenture, contract, agreement, instrument,
judgment, decree, order, or to Seller’s knowledge, any law, statute, rule,
regulation or judicial or administrative decision applicable to, or which could
materially affect, Seller, the Purchased Assets or the Business Segment.

             (b)        Neither Seller nor the Principal has (i) made any
payment to any person (an "Official") employed by or affiliated with any
customer, supplier, or governmental entity or agency charged with reviewing,
monitoring, or regulating any activities of Seller or the Principal, (ii) given
any personal property or real property to any Official, (iii) sold any personal
property or real property to any Official at less than fair market value, (iv)
made a political contribution to any governmental official in violation of
applicable law, or (v) otherwise taken any action in violation of any statute,
rule, or regulation prohibiting bribes, kickbacks, or other activities that seek
to wrongfully influence any Official.

 

             (c)         Except as set forth in Schedule 3.16(c) hereto, to
Seller’s knowledge, neither Seller nor the Principal has (i) committed any act,
(ii) violated any law, or (iii) been charged with violating any law that has
restricted or impaired, or could restrict or impair, the ability of Seller or
the Principal (or following the Closing, Purchaser) to conduct business.

             Section 3.17     Finder's Fee.  Seller and the Principal have not
incurred any obligation for any finder's, broker's or agent's fee in connection
with the transactions contemplated hereby for which Purchaser may be liable or
for which a claim could be asserted against the Purchased Assets.

             Section 3.18     Claims and Proceeding.  Schedule 3.18 is a
complete and accurate list and description of all claims, actions, suits,
proceedings and investigations currently pending or, to the best knowledge of
Seller, threatened against or affecting Seller, the Principal or the Business
Segment or any of the properties, Purchased Assets, at law or in equity, or
before or by any court, municipal or other governmental department, commission,
board, agency or instrumentality.  Except as set forth in Schedule 3.18, none of
such claims, actions, suits, proceedings or investigations will result in any
liability or loss to Seller, the Purchased Assets or the Business Segment which
(individually or in the aggregate) is material to Seller, the Purchased Assets,
or the Business Segment and Seller has not been, and is not now, subject to any
order, judgment, decree, stipulation or consent of any court, governmental body
or agency.  No inquiry, action or proceeding has been asserted, instituted or,
to the best knowledge of Seller, threatened to restrain or prohibit the carrying
out of the transactions contemplated by this Agreement or to challenge the
validity of such transactions or any part thereof or seeking damages on account
thereof.  To the best knowledge of Seller, there is no basis for any claim or
action which would, or could reasonably be expected to (individually or in the
aggregate), have a material adverse effect on the Business Segment or financial
condition of Seller.  Except as set forth in Schedule 3.18, no claim, complaint,
suit, action, proceeding or investigation is pending or, to Seller's actual
knowledge, threatened against the Principal or to any other person or entity
having an ownership interest in, or who was an officer, director, or agent of
Seller, which may result in any restraint, prohibition or the obtaining of
damages or any other relief.

             Section 3.19     Employees and Consultants.  Set forth in Schedule
3.19 hereto is a complete and accurate list of all employees and consultants of
Seller related to the Business Segment.  Seller has not granted or become
obligated to grant any increases in the wages or salary of, or paid or become
obligated to pay any bonus or made or become obligated to make any similar
payment to or grant any benefit to or on behalf of any of such individuals.  
Seller has no direct or indirect, express or implied, obligation to pay
severance or termination pay to any such individuals or to pay any amounts to
any consultant in relation to the Business Segment other than the individuals
set forth on Schedule 3.19.  Seller and the Principal have no actual knowledge
of any facts which would indicate that any employee or consultant of Seller
listed on Schedule 3.19 will not accept employment or a consulting relationship
with Purchaser on a basis no less favorable than such employee or consultant’s
current relationship with Seller.

             Section 3.20     Other Employee Matters. To Seller's actual
knowledge, Seller is in compliance with all federal and state laws respecting
employment and employment practices, terms and conditions of employment and
wages and hours and is not engaged in, nor has it committed, any unfair labor
practice as defined in the National Labor Relations Act of 1947, as amended.
There is no unfair labor practice claim against Seller before the National Labor
Relations Board.

             Section 3.21     Overtime. Back Wages. Vacation and Minimum Wages. 
No present or former employee of Seller has, or will as of the Closing Date
have, any claim against Seller (whether under federal, state or local law, any
employment agreement, or otherwise) on account of or for (a) overtime pay, other
than overtime pay for the then current payroll period, (b) wages or salary for
any period other than the current payroll period, (c) vacation, time off or pay
in lieu of vacation or time off, other than that earned in respect of the
current fiscal year or accrued on Seller's books and records, or (d) any
violation of any statute, ordinance or regulation relating to minimum wages or
maximum hours of work.  All amounts required to be withheld by Seller from its
employees have been properly withheld and will be timely deposited and all
contributions required to be paid by Seller in respect of its employees have
been paid in accordance with the applicable provisions of federal, state and
local laws regarding income tax withholding and social security, workers
compensation, unemployment compensation or similar taxes or contributions.

             Section 3.22     Discrimination and Occupational Safety and
Health.  No person or party (including, but not limited to, governmental
agencies of any kind) has any claim, or basis for any action or proceeding,
against Seller arising out of any statute, ordinance or regulation relating to
discrimination in employment or employment practices or occupational safety and
health standards.  Seller has not received any notice from any federal, state or
local entity alleging a violation of occupational safety or health standards.

             Section 3.23     ADA.  Seller has not received notice from any
individual, entity or federal, state, local governmental agency or official
notifying it that Seller or any property or asset of Seller is in violation of,
or in noncompliance with, the Americans with Disabilities Act (the "ADA"). 
Seller has not received any notice of a claim or potential claim under the Civil
Rights Act of 1991 for any violation of the ADA.

             Section 3.24     Condition of Fixed Assets.  Intentionally Deleted.

             Section 3.25     Books of Account and Records.  The books of
account of Seller have been kept accurately in the ordinary course of its
business, the transactions entered therein represent bona fide transactions and
the revenues, expenses, assets and liabilities of Seller have been properly
recorded in such books.  The Records are in good order, are complete, and have
been maintained in accordance with sound business practices.

             Section 3.26     Corporate Name.  Intentionally Deleted.

             Section 3.27     Investments in Competitors.  Except for the
ownership of non-controlling interests in securities of corporations the shares
of which are listed on generally recognized stock exchanges, the Principal does
not own directly or indirectly any interest or has any investment in any
corporation, business or other person which is a competitor of the Business
Segment, or which otherwise directly does business with Seller in relation to
the Business Segment.

             Section 3.28     Contracts and Transactions with Affiliates and
Others.  Except as set forth on Schedule 3.28, no Principal, director or officer
of Seller, nor any person who is a spouse or descendant of such Principal,
director or officer, has any direct or indirect relationship with any customer
or supplier of, or other contracting party with, Seller.  Except as set forth on
Schedule 3.28 and except for salaries and benefits paid in the ordinary course
of Seller’s business, Seller has not paid any sum, assumed any debt or
distributed any assets to the  Principal or any director or officer of Seller,
or any person who is a spouse or descendant of the Principal, director or
officer

             Section 3.29     Real Property.  Schedule 3.29 describes all real
estate owned or leased by Seller or otherwise occupied by Seller in the Business
Segment (the "Real Property").  Except as set forth on Schedule 3.29, Seller's
use and operation of the Real Property and Purchaser's use of such premises in
the same manner as used by Seller are, and at the Closing Date will be, valid
and permitted uses of such premises which in no way violate any Laws (as
hereinafter defined) or any agreement, document or instrument respecting such
premises and do not constitute non-conforming use.  All uses of the Real
Property and all uses made thereby by Seller have been, and as of the Closing
Date will be, in compliance with all federal, state, county and local laws,
rules, orders, regulations and ordinances, including without limitation, all
applicable planning and zoning laws, rules, regulations and ordinances
(collectively, "Laws"), except for minor violations which do not and will not
have a material adverse effect on the operation of the Business Segment. 
Neither Seller, the Principal, nor anyone on its or their behalf, has received
any notices of any violations of any Laws regarding the Real Property.

             Section 3.30     Business Relations with Suppliers.  Except as set
forth in Schedule 3.30 hereto, neither Seller nor any Principal has received
actual notice, that any supplier of Seller will, cease or refuse to do business
with Purchaser after the consummation of the transactions contemplated hereby. 
Except as set forth in Schedule 3.30, neither Seller nor any Principal has
received any actual notice of any disruption (including delayed deliveries or
allocations by suppliers or service providers) in the availability of the
materials, products, supplies or services used by Seller, nor is Seller aware of
any facts which could lead Seller to believe that the Business Segment (whether
before or after the Closing) will be subject to any such material disruption. 
Seller is not aware of any condition (financial or otherwise) affecting any of
Seller's major suppliers that is likely to reduce each such supplier's ability
to do business with Purchaser in a similar manner that each such supplier has
done business with Seller during the period preceding this Agreement.

             Section 3.31     Agents.  Seller has not designated or appointed
any person or other entity to act for it or on its behalf pursuant to any power
of attorney or any agency which is presently in effect.

             Section 3.32     Permits.  Set forth in Schedule 3.32 hereto is a
list of all permits, licenses and approvals from federal, state, county, local
and foreign governmental and regulatory bodies (collectively, "Permits") held,
utilized or applied for by Seller, including, without limitation, all state
licenses required to be issued in those states in which Seller does business,
and the Permits are valid and in full force and effect.  Except as set forth in
Schedule 3.32, no other or additional licenses, permits or approvals are
required of or from any governmental authority or agency in connection with the
conduct of the Business Segment which, if not obtained, could materially and
adversely affect the Business Segment or the Purchased Assets.  Seller and the
Business Segment have complied and are in compliance, in all material respects,
with the terms and conditions of the Permits and no violation of any of the
Permits or the laws or rules governing the issuance or continued validity
thereof has occurred.  Seller has not received any claim or notice, have no
knowledge indicating, that Seller or the Business Segment  is not in compliance
with the terms of any such Permits or with any of the requirements, standards
and procedures of the federal, state, county, local and foreign governmental
regulatory bodies which issued them.  To Seller’s knowledge, Seller is in
material compliance with all federal, state, county and local laws, ordinances,
codes, regulations, orders, requirements, standards and procedures which are
applicable to Seller, the Business Segment or the Purchased Assets.

             Section 3.33     Proprietary Information.  Neither Seller, nor any
Principal (nor to the best knowledge of Seller, any employee of Seller) has
disclosed any confidential information purported to be transferred hereunder
(including, but not limited to, current or prospective customer lists, financial
statements, trade secrets, methods by which the business of Seller is or has
been conducted, and methods by which the customers or business of Seller are or
have been obtained) which does not exist in the public domain to any third party
except (i) in the ordinary course of business and then under appropriate
confidentiality covenants or agreements sufficient to protect and maintain the
confidentiality and proprietary nature of such information, (ii) to prospective
buyers of the Business Segment under appropriate confidentiality covenants or
agreements sufficient to protect and maintain the confidentiality and
proprietary nature of such information, and (iii) to Purchaser or its agents or
representatives.

             Section 3.34     Necessary Property.  The Purchased Assets
(including the Assigned Contracts) constitute all of the property, rights and
agreements now used, necessary or advisable for the conduct and operation of the
Business Segment in the manner and to the extent presently conducted or
currently proposed to be conducted by Seller.  Each Assigned Contract is valid,
binding, and in full force and effect and has not been amended, rescinded, or
modified, will not be breached or violated as a result of its assignment to
Purchaser (except for the obtaining of the appropriate consents for the Assigned
Contracts which are listed on Schedule 3.15 as requiring consents) and will be
fully enforceable by Purchaser in accordance with its terms.  To the best of
Seller's and Principal's knowledge, no party to any of the Assigned Contracts is
in default or alleged to be in default thereunder and there exists no condition
or event which, after notice or lapse of time or both, would constitute a
default by any party and Seller is not aware of any cancellation, or threat to
cancel or not to renew or extend any of the Assigned Contracts by any party
thereto.  A list of all the Assigned Contracts is attached as Schedule l.l(f)
and Seller has furnished Purchaser complete and accurate copies of the Assigned
Contracts.  Except for the Assigned Contracts, Seller has no oral or written
agreement, contract or understanding with any person or entity

 

Section 3.35     Environmental Matters.

             (a)         The following terms shall have the following meanings:

             (i)          "Applicable Environmental Laws" means all federal,
state and local or municipal, statutory, regulatory and common law requirements
relating to the protection of human health and safety or the environment,
including, without limitation, the Comprehensive Environmental Response
Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean Water Act,
(33 U.S.C. § 1251 et seq.), the Clean Air Act, (42 U.S.C. § 7401 et seq.), the
Toxic Substance Control Act (15 U.S.C. § 2601 et seq.), Federal Insecticide
Fungicide Rodenticide Act (7 U.S.C. § 136 et seq.), Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), and all applicable judicial,
administrative, and regulatory decrees, judgments, and orders.

             (ii)         "Hazardous Materials" means any chemical substances,
pollutants, contaminants, materials, industrial solid wastes or other wastes, or
combinations thereof, whether solid, liquid or gaseous in nature which poses or
may pose a hazard to the health or safety of persons or the environment or the
presence of which may require investigation or remediation under any Applicable
Environmental Laws, including, without limitation, material which is or becomes
defined as a "hazardous waste" or "hazardous substance" under the Comprehensive
Environmental Response Compensation and Liability Act (42 U.S.C. § 9601 et seq.)
and/or the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.) or
which contains gasoline, diesel fuel or other petroleum hydrocarbons,
polychlorinated biphenyls (PCBs), asbestos, urea formaldehyde foam insulation,
or radon gas.

             (b)        To the best of Seller's and Principal's knowledge,
Seller is and has been in compliance with all Applicable Environmental Laws.

             (c)         To the best of Seller's and Principal's knowledge,
there has been no past or present spill, discharge, disposal or release of
Hazardous Materials onto or from the Real Property or other property occupied by
Seller, nor are any Hazardous Materials presently deposited, stored, or
otherwise located on, under, in or about the Real Property or such other
property (except in strict compliance with applicable laws), nor have any
Hazardous Materials migrated from the Real Property or such other property upon
or beneath other properties.

             (d)        Schedule 3.35(d) contains a list of all applicable
permits, licenses, approvals and/or registrations required to be issued to it
under Applicable Environmental Laws on account of any or all of its activities
and is in full compliance with the terms and conditions of each permit, license,
approval and registration.  No material change in the facts or circumstances
reported or assumed in the application for or granting of such permit, license,
approval or registration exists.  Each such permit, license, approval, or
registration is in full force and effect, and following consummation of the
transactions contemplated herein, will continue to be in full force and effect
without any consent or approval, or may be modified, transferred or replaced by
Purchaser in the ordinary course of business without any interruption of the
conduct of its business, assuming timely application therefor and reasonable
diligence in pursuit thereof by Purchaser.

             (e)         Seller has not received any notice or other
communication concerning any alleged violation of any Applicable Environmental
Law, whether or not corrected to the satisfaction of the appropriate authority,
or notice or other communication concerning alleged liability for any response
costs or remedial action in connection with: (i) the Real Property or any other
property occupied by Seller, or (ii) any activities of Seller, or for which
Seller is alleged to be liable under any Applicable Environmental Law. There
exists no writ, injunction, decree, order, judgment, or lien outstanding, nor
any lawsuit, claim, proceeding, citation, directive, summons or investigation,
pending or, to the Seller's actual knowledge, threatened, relating to: (i) the
occupancy, use, maintenance or operation of the Real Property or other property
occupied by Seller, or (ii) conduct of the Business Segment or other operations
by Seller, or (iii) any alleged violation of Applicable Environmental Law by
Seller or (iv) the suspected presence of Hazardous Materials on the Real
Property or other property occupied by Seller (other than those stored or
utilized by Seller in the conduct of the Business Segment which storage and
usage has been and is in conformity with applicable laws including but not
limited to Applicable Environmental Laws).

             (f)         No claim has been asserted, and Seller has no actual
knowledge of any unasserted claims arising out of violations of any Applicable
Environmental Laws or the handling, treatment, storage, transportation, disposal
(or the arranging therefor) or the discharge into the environment of any
Hazardous Materials, including, without limitation, claims for penalties,
natural resource damage, personal injury, property damage or response or
remedial costs.

             (g)        No underground storage tanks for petroleum or any other
substance, or underground piping or conduits associated with such tanks, are or
have previously been located on the Real Property or any other property occupied
by Seller.

             (h)        No Hazardous Materials, including without limitation,
asbestos-containing materials or PCB-containing materials, are installed,
contained in building material, contained in transformers or other electrical
equipment, or are otherwise present on the Real Property nor any other property
occupied by Seller (other than those stored or utilized on the Real Property by
Seller in the conduct of the Business Segment which storage and usage has been
and is in conformity with Applicable Environmental Laws).

             (i)          Seller has not been refused insurance coverage, nor
has insurance coverage ever been canceled, as a result of the presence of
Hazardous Materials on the Real Property or other property occupied by Seller,
or violations of Applicable Environmental Laws, or due to other concerns
relating to matters affecting human health or the environment.

             (j)          There are no activities on the Real Property or any
other property occupied by Seller, or any type of material, including but not
limited to Hazardous Materials, on the Real Property or other property occupied
by Seller that would currently require deed recordation of such activities by
Seller.

             (k)         There are no active or inactive solid waste management
units or hazardous waste management units on the Real Property or any other
property occupied by Seller.

             (l)          There are no plans or documents, whether or not
government approved, including, but not limited to, contingency plans, closure
and post-closure plans or consent decrees or settlement agreements which impose
environmental obligations on Seller or against the Real Property.  There are no
requirements, whether by regulation, agreement or otherwise, imposing financial
obligations on Seller or on the Real Property with respect to environmental
conditions or activities which exist, have existed, are occurring or have
occurred on the Real Property or in connection with or resulting from the
conduct of the Business Segment by Seller or other activities of Seller.

             (m)        Seller has provided Purchaser with all environmental
studies and reports in its possession or control by whomsoever conducted, all
environmental records of Seller, and all documents of Seller concerning
environmental conditions of the Real Property or other property occupied by
Seller, or which identify underground tanks, or otherwise relate to actual or
potential contamination of the soil or groundwater.

             (n)        No Hazardous Materials have been disposed of by Seller
on the Real Property or other property occupied by it or have been transported
to any off-site disposal area other than those identified in Schedule 3.35(n)
and, to the actual knowledge of Seller, none of those sites have been designated
or are being considered for designation as a site requiring clean-up pursuant to
any Environmental Law.

             Section 3.36     Investment Representations.  Intentionally
Deleted.

             Section 3.37     Accuracy of Information Furnished.  To Seller's
best knowledge, all information furnished to Purchaser by Seller, as an Exhibit
or Schedule hereto, is true, correct and complete in all material respects. 
Such information states all material facts required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which such statements are made, true, correct and complete in all material
respects.  Seller has made due inquiry and investigation concerning the matters
to which representations and warranties of Seller under this Agreement pertain
and Seller is not unaware of any facts, events or circumstances which have not
been disclosed to Purchaser which are material to the Purchased Assets, the
Business Segment or Seller.

ARTICLE IV

Cross Default

             Section 4.1       Any breach or default under any covenant or any
inaccuracy in any representation made by Seller’s Affiliate, Lasdorf Corporate
Services, Inc., in that certain Asset Purchase Agreement of even date herewith
among Purchaser, Lasdorf Corporate Services, Inc. and Andrew Yasinsky, the sole
shareholder of Lasdorf Corporate Services, Inc., including any exhibits and
schedules thereto or in any certificate, document or other instrument delivered
in connection with the transfer or other transactions contemplated by this such
agreement shall be deemed a breach and default under this Agreement by Seller
and the Principal.  In that event, Purchaser shall have the right to any and all
legal remedies available to it for a breach/violation of both Asset Purchase
Agreements

ARTICLE V

Indemnification

             Section 5.1       Seller's Indemnity.  Subject to the terms and
conditions of this Article V, Seller and the Principal, and each of them hereby
jointly and severally agree to indemnify, defend and hold Purchaser and its
shareholders, officers, directors, agents, attorneys and affiliates (defined as
Purchaser and any person or entity controlling, controlled by, or under common
control with, Purchaser) harmless from and against all losses, claims,
obligations, demands, assessments, penalties, liabilities, costs, damages,
reasonable attorneys' fees and expenses (collectively, "Damages"), incurred by
any or all of them or assessed against the Purchased Assets by reason of or
resulting from or based upon:

             (a)         The inaccuracy of any representation or breach or
default of or under any warranty, covenant or agreement made by Seller and/or
the Principal in this Agreement, including, the Exhibits and Schedules or in any
certificate, document or other instrument delivered in connection with the
transfer or other transactions contemplated by this Agreement including the
Non-Compete Agreements;

             (b)        Any product liability claims relating to products sold
and/or leased by Seller;

             (c)         Any general liability claims arising out of or relating
to occurrences of any nature relating to the Business Segment or the conduct
thereof, prior to the Closing, whether any such claims are asserted prior to or
after the Closing;

             (d)        Any obligation or liability under or related to any Plan
or the termination thereof;

             (e)         Any failure to comply with all applicable bulk transfer
laws;

             (f)         Any sales, use, or similar taxes in connection with the
purchase and sale transaction contemplated by this Agreement; or

             (g)        Any general liability claims arising out of or relating
to occurrences of any nature relating to Seller's conduct from and after the
Closing.

             Section 5.2       Purchaser's Indemnity.  Subject to the terms and
conditions of this Article V, Purchaser hereby agrees to indemnify, defend and
hold Seller and its shareholders, officers, directors, agents, attorneys and
affiliates (defined as Seller and any person or entity controlling, controlled
by, or under common control with, Seller), and Principal harmless from and
against all Damages asserted against or incurred by any or all of them by reason
of or resulting from or based on:

             (a)         The inaccuracy of any representation or breach or
default of or under any warranty, covenant or agreement made by Purchaser in
this Agreement, including Exhibits and Schedules, or in any certificate,
document, or other instrument delivered in connection herewith or with the
transfer or other transactions contemplated by this Agreement;

             (b)        The failure of Purchaser to pay, perform and discharge
when due any Assumed Liabilities;

             (c)         Any product liability claims relating to products sold
by Purchaser; or

             (d)        Any general liability claims arising out of or relating
to occurrences of any nature relating to the conduct of the Business Segment
after the Closing.

             Section 5.3       Conditions of Indemnification.  The respective
obligations and liabilities of Seller and Purchaser (the "indemnifying party")
to the other (the "party to be indemnified") under Sections 5.1 and 5.2 hereof
with respect to claims resulting from the assertion of liability by third
parties shall be subject to the following terms and conditions:

             (a)         Within 20 days (or such earlier time as might be
required to avoid prejudicing the indemnifying party's position) after receipt
of notice of commencement of any legal action evidenced by service of process or
other legal pleading, or with reasonable promptness after the assertion in
writing of any claim by a third party, the party to be indemnified shall give
the indemnifying party written notice thereof together with a copy of such
claim, process or other legal pleading, and the indemnifying party shall have
the right to undertake the defense thereof by representatives of its own
choosing (but subject to the approval of the indemnified party which approval
will not be unreasonably withheld or delayed) and at its own expense; provided,
however, that the party to be indemnified may participate in the defense with
counsel of its own choice and at its own expense and, provided further, that the
failure of the party to be indemnified to give timely notice shall not affect
the right to indemnification hereunder except to the extent (and then only to
the extent) the indemnifying party proves actual damages caused by such failure.

             (b)        In the event that the indemnifying party, by the 30th
day after receipt of notice of any such claim (or, if earlier, by the 10th day
preceding the day on which an answer or other pleading must be served in order
to prevent judgment by default in favor of the person asserting such claim),
does not elect to defend against such claim, the party to be indemnified will
(upon further notice to the indemnifying party) have the right to undertake the
defense, compromise or settlement of such claim on behalf of and for the account
and risk of the indemnifying party and at the indemnifying party's expense,
subject to the right of the indemnifying party to assume the defense of such
claims in accordance with this Section 5.3(b) at any time prior to settlement,
compromise or final determination thereof.

             (c)         Anything in this Section 5.3 to the contrary
notwithstanding, the indemnifying party shall not settle any claim without the
consent of the party to be indemnified unless such settlement involves only the
payment of money and the claimant provides to the party to be indemnified a
release from all liability in respect of such claim.  If the settlement of the
claim involves more than the payment of money, the indemnifying party shall not
settle the claim without the prior consent of the party to be indemnified, which
consent shall not be unreasonably withheld.

             (d)        The party to be indemnified and the indemnifying party
will each cooperate with all reasonable requests of the other.

             Section 5.4       Remedies Not Exclusive.  The remedies provided in
this Article V shall not be exclusive of any other rights or remedies available
by one party against the other, either at law or in equity.

             Section 5.5       Actions to Minimize Losses.  Notwithstanding any
provision of this Article V to the contrary, any party to this Agreement shall
be entitled, without first complying with the provisions of Sections 5.1, 5.2 or
5.3 hereof, to (c) pay to and/or compromise or settle with the claimant any
claim for which such party is entitled to indemnification under Section 5.1 or
5.2 hereof, if delay in the resolution of such claim could reasonably be
expected to have an immediate and material adverse effect on such party or on
the conduct of the Business Segment and (d) compromise and settle any lawsuit,
enforcement action or administrative proceeding for which indemnification is
provided to such party, or with respect to which such party has the right to
control the defense and investigation under Section 5.3 hereof, if the pendency
of such lawsuit, enforcement action or administrative proceeding or delay in the
resolution of the claim to which it relates could reasonably be expected to have
an immediate and material adverse effect on the conduct of the Business Segment;
provided, however, such party shall, prior to exercising its rights pursuant to
this Section 5.6, give at least ten (10) days prior written notice to the other
party(ies) of the intent to exercise the rights granted hereunder, the
occurrence causing such intended exercise, the action requested of the other
party(ies) and the time within which such action by the other party(ies) must be
taken to avoid the exercise of rights pursuant to this Section 5.5.

             Section 5.6       Restrictions on Indemnification.  Neither party
shall have liability under this Article V arising from any breach of warranty,
misrepresentation or omission unless the aggregate amount of all Damages finally
determined to arise from such breaches, misrepresentations or omissions exceeds
Fifty Thousand Dollars ($50,000), and, in such event the indemnifying party
shall be required to pay the full amount of such Damages including the first
Fifty Thousand Dollars ($50,000) of such Damages.

ARTICLE VI

Miscellaneous

             Section 6.1       Amendment and Waiver.  No provision of this
Agreement may be amended, modified, supplemented or waived except by an
instrument in writing executed by all of the parties hereto or, in the case of
an asserted waiver, executed by the party against which enforcement of the
waiver is sought.

             Section 6.2       Assignment.  Neither this Agreement nor any right
created hereby shall be assignable by any party hereto, except by Purchaser to
an affiliate.

             Section 6.3       Notice.  Any notice or communication must be in
writing and given by depositing the same in the United States mail, addressed to
the party to be notified, postage prepaid and registered or certified with
return receipt requested, or by delivering the same in person or by fax.  Such
notice shall be deemed received on the date on which it is hand-delivered or
faxed (with confirmation received) or on the third business day following the
date on which it is so mailed.  For purposes of notice, the addresses of the
parties shall be:

If to Purchaser: HyperFeed Technologies, Inc.
300 South Wacker Drive
Suite 300
Chicago, IL 60606
Attn: John Juska
Fax: 312-913-2900     with a copy to: Craig M. White, Esq.
Wildman, Harrold, Allen & Dixon
225 West Wacker Drive,  Suite 3000
Chicago, IL 60606
Fax: 312-201-2555     If to Seller: Lasdorf Corporate Services, Inc.
c/o Andrew Yasinsky
512 Davey Glen Rd.
Belmont, CA 94002
Fax: (650)654-3354 with a copy to: David C. Longinotti
Hanson, Bridgett, Marcus, Vlahos & Rudy, LLP.
333 Market Street, Suite 2300
San Francisco, CA 94105
FAX:  (415)541-9366

Any party may change its address for notice by written notice given to the other
parties in accordance with this Section 6.3.

             Section 6.4       Confidentiality.  Until the Closing, the parties
shall keep this Agreement and its terms confidential, but after the Closing (i)
any party may make such disclosures after the Closing as it reasonably considers
are required by law, but each party will notify the other parties in advance of
any such disclosure and (ii) the parties may disclose this Agreement, but not
its terms, in such manner as such party deems in the exercise of good faith
necessary or appropriate.  In the event that the transactions contemplated by
this Agreement are not consummated for any reason whatsoever, the parties hereto
agree not to disclose or use any confidential information they may have
concerning the affairs of the other parties, except for information which is
required by law to be disclosed.  Confidential information includes, but is not
limited to: customer lists and files, prices and costs, business and financial
records, valuations, surveys, reports, plans, proposals, financial information,
information relating to personnel contracts, stock ownership, liabilities and
litigation.  Should the transactions contemplated hereby not be consummated,
nothing contained in this section shall be construed to prohibit a party hereto
from operating a business in competition with the other party.

             Section 6.5       Entire Agreement.  This Agreement and the
exhibits hereto supersede all prior agreements and understandings relating to
the subject matter hereof, except that the obligations of any party under any
agreement executed pursuant to this Agreement shall not be affected by this
Section.

             Section 6.6       Transactional Expenses.

             (a)         Except as otherwise provided in this Agreement,
Purchaser and Seller shall each bear their respective costs and expenses of the
transactions contemplated hereby, including without limitation, the fees and
expenses of their attorneys, accountants and other advisors. The prevailing
party in any arbitration or other legal proceeding hereunder or under any
agreement executed pursuant hereto will, however, be entitled to recover its
reasonable attorneys' fees and expenses.

             (b)        Seller shall pay out of the proceeds of the purchase and
sale transaction contemplated by this Agreement all sales, use, and similar
taxes, if any, in connection with such purchase and sale of the Purchased
Assets.

             Section 6.7       Severability.  If any provision of this Agreement
is held to be illegal, invalid or unenforceable under present or future laws
effective during the term hereof, such provision shall be fully severable and
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof; and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
herefrom.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement, a
provision as similar in its terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

             Section 6.8       Specific Performance.  Each party to this
Agreement acknowledges that a refusal by the other party to consummate the
transactions contemplated hereby will cause irrevocable harm to the non-refusing
party, for which there may be no adequate remedy at law and for which the
ascertainment of damages would be difficult.  Therefore, the non-refusing party
shall be entitled, in addition to, and without having to prove the inadequacy
of, other remedies at law, to specific performance of this Agreement, as well as
injunctive relief.

             Section 6.9       Survival of Representations.  Warranties and
Covenants. Except as otherwise set forth in this Section 6.9, all
representations and warranties of the parties hereunder shall survive for three
(3) years after the Closing Date; provided that there shall be no termination of
any such representation or warranty as to which a claim has been asserted prior
to the termination of such survival period.  All representations and warranties
of Seller set forth in Sections 3.4, 3.9 and 3.35 shall survive indefinitely. 
All representations and warranties of Seller set forth in Section 3.14 shall
survive the Closing and remain effective until one year after the expiration of
the applicable statute of limitations for claims that might be asserted for
matters related thereto.

             Section 6.10     Governing Law.  This Agreement shall be governed
by, and construed in accordance with, the substantive laws of the State of
Illinois without reference or regard to the conflicts of law rules of said
state.  In the event a dispute arises under this Agreement, the parties agree
that the exclusive jurisdiction and venue for the resolution of any dispute
shall be state and Federal courts located in Cook County, Illinois.  Each party
irrevocably submits to the jurisdiction of the State of Illinois and waives any
objection, which it may have based upon improper venue or forum non conveniens
to the conduct of any proceeding in any such court.  Both parties waive personal
service of any process upon it and consents to service of process by mail.

             Section 6.11     Captions.  The captions in this Agreement are for
convenience of reference only and shall not limit or otherwise affect any of the
terms or provisions hereof.

             Section 6.12     Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

             Section 6.13     Number and Gender.  Whenever the context requires,
references in this Agreement to the singular number shall include the plural,
the plural number shall include the singular and words denoting gender shall
include the masculine, feminine and neuter.

[SIGNATURE PAGES TO FOLLOW]

             IN WITNESS WHEREOF, the parties hereto, intending to be legally
bound, have executed this Agreement as of the date first above written.

 

  PURCHASER:    

--------------------------------------------------------------------------------

          HyperFeed Technologies Corporation,
a Delaware corporation       By:      

--------------------------------------------------------------------------------

  Name:      

--------------------------------------------------------------------------------

  Its:      

--------------------------------------------------------------------------------

              SELLER:    

--------------------------------------------------------------------------------

          Lasdorf Corporate Services, Inc.,
a California corporation       By:      

--------------------------------------------------------------------------------

  Name:      

--------------------------------------------------------------------------------

  Its:      

--------------------------------------------------------------------------------

              PRINCIPAL:      

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    Name: Andrew Yasinsky  

 

SUPPORT SERVICES

Document Log Sheet

Note:  This requisition is for WP use only — please do not delete

 

Attorney Name:  Geoffrey Cockrell Docs Open No.:  644370v1 Extension:  2422
Client ID:  C5950-00001 (N/B) Secretary Extension:  2466 Billing Attorney: 
Floor:  26 Duplicate Document No.:  Document Title:  HF – APA TIME
IN                                                                               
DUE
DATE/TIME                                                                    
COMPARE
TO                                                                                             
________________                                                         
_______________   DRAFT                                                                            
MAKE NEW
VERSION                                                                              
FINAL(for compare purposes)MAKE NEW DOCUMENT

 

 

SPECIAL INSTRUCTIONS

                                                                                                                                                                                                                                               

                                                                                                                                                                                                                                               

(WP abbreviations:      S=Scan; K=Key; R=Revise; D=Draft; F=Final; P=Print Only;
FM=Form Document; Dupe=Duplicate; C=Cleanup; CV=Convert)

 

Operator Revs/etc. Date Begin End Proof Compare Megan SD 3/2/01 5:45 6:30 mm  
Carolyn SD 3/4/01 10:52 12:20 spck   Natalie Proof 03/04/00 1:30 2:45 natalie  
Agnes v2,R 3/7/01 6:20a 7:00a     Kathy rd/cp 3/7/01 8:20 8:55 edits v1 Hazel RD
4/11/01 12:05
1:18 12:18
2:15 edits/mm v3                                          

 

 

 

--------------------------------------------------------------------------------